Case 1:21-cv-01746-JGK Document 35 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROCHE CYRULNIK FREEDMAN LLP,
Plaintiff,
21-ev-1746 (JGK)

- against -
ORDER

JASON CYRULNIK,

Defendant.

 

JOHN G. KOELTL, District Judge:

The Clerk is directed to close Docket Number 19 as moot in
light of the filing of the Amended Complaint.

SO ORDERED.

Dated: New York, New York
July 22, 2021

oN -
oh Cfoks
. - John G. Koeltl
United States District Judge

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FiLED
DOC #: | _ ;
DATE FILED: _#/23/2]

 

 

 

 

 

 

 
